Citation Nr: 1518282	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected arteriosclerotic heart disease and hypertension, with history of a systolic murmur and calcification of aortic valve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, R.T.


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 until May 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the Veteran and his personal friend, R.T., accompanied by the Veteran's representative, testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

In May 2014, the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued an order granting a joint motion for partial remand (JMR).  The appeal has been returned to the Board for action consistent with the December 2014 JMR and Court Order.  The issue has been reworded as above to reflect the Court Order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, through his representative, asserts that service connection for diabetes mellitus, type II is warranted as secondary to his service-connected heart disability.  

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet.App. 439 (1995).

In the JMR, the parties agreed that the VA failed to provide the Veteran with an adequate medical examination.  While the January 2008 VA examiner opined that the Veteran's diabetes mellitus, type II was not caused by or the result of his service-connected heart disability, the examiner failed to address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) ("caused by or result of" does not permit the examiner to opine on any question other than direct causation).  Therefore an addendum opinion is necessary to resolve this issue.

The AOJ should also ensure that the Veteran is properly notified of what evidence is needed to support his claim for secondary service connection under 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet.App. 439, 448 (1995).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal that is not currently of record can be obtained.  

Ensure that the Veteran is properly notified of what evidence is needed to support a claim for service connection on a secondary basis.

2. Obtain an addendum opinion from the January 2008 VA examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned. 

The examiner must review pertinent documents in the Veteran's claims file, including the prior VA examination.  This must be noted in the examination report.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken. 

Following a review of the record and any necessary examination of the Veteran, the examiner should address the following:

(a) opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II is related to or caused by his service-connected arteriosclerotic heart disease and hypertension, with a history of systolic murmur and calcification of aortic valve. 

(b) opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II is aggravated (permanently worsened beyond the natural progress of the disorder) his service-connected arteriosclerotic heart disease and hypertension, with a history of systolic murmur and calcification of aortic valve. 

(c) opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II is aggravated (permanently worsened beyond the natural progress of the disorder) his by any medications that the Veteran takes to treat his service-connected arteriosclerotic heart disease and hypertension, with a history of systolic murmur and calcification of aortic valve.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




